Order entered December 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00697-CR

                          ALLEN MAURICE LITTLE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F-0951721-Y

                                          ORDER
       The Court REINSTATES this appeal.

       On August 25, 2015, this Court abated the above-referenced appeal and ordered the trial

court to conduct a hearing to determine the proper amount of restitution. On November 19th,

2015, the trial court conducted a hearing and determined the proper amount of restitution to be

$52,173.95. This Court received the trial court’s findings of fact from that hearing on December

15, 2015. We ORDER the trial court reporter to file the electronic reporter’s record from that

hearing or a written verification that no reporter’s record was made within fifteen (15) days of

the date of this order. This Court will proceed to dispose of this appeal upon obtaining that

information.
/s/   DOUGLAS S. LANG
      JUSTICE